UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-7223 Name of Registrant: Putnam Classic Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Classic Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 11/30/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: Putnam Classic Equity Fund ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nobuyuki Idei Mgmt For For For 2 Elect Marjorie Magner Mgmt For For For 3 Elect Dennis Hightower Mgmt For For For 4 Elect William Kimsey Mgmt For For For 5 Elect Robert Lipp Mgmt For For For 6 Elect Wulf von Schimmelmann Mgmt For For For 7 Ratification of Auditor Mgmt For For For American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marshall Cohen Mgmt For For For Elect Martin Feldstein Mgmt For For For Elect Ellen Futter Mgmt For For For Elect Stephen Hammerman Mgmt For For For Elect Richard Holbrooke Mgmt For For For Elect Fred Langhammer Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect Morris Offit Mgmt For For For Elect James Orr, III Mgmt For For For Elect Virginia Rometty Mgmt For For For Elect Martin Sullivan Mgmt For For For Elect Michael Sutton Mgmt For For For Elect Edmund Tse Mgmt For For For Elect Robert Willumstad Mgmt For For For Elect Frank Zarb Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Stock Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO PERFORMANCE- BASED STOCK OPTIONS. Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BACRP CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: W. Mgmt For For For STEVEN JONES 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 14 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 15 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 16 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 17 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 18 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For NUMBER OF DIRECTORS 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Michael Goldstein Mgmt For Withhold Against Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For Withhold Against Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRKA CUSIP9 084670207 05/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard G. Buffett Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald R. Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Foreign Investment Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Mullen Mgmt For Withhold Against Elect Bruce Ross Mgmt For Withhold Against Elect Marijn Dekkers Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For BP PLC - ADR Ticker Security ID: Meeting Date Meeting Status BP CUSIP9 055622104 04/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE THE DIRECTORS Mgmt For For For ANNUAL REPORT AND ACCOUNTS 2 TO APPROVE THE DIRECTORS Mgmt For Against Against REMUNERATION REPORT Re-elect David Allen Mgmt For For For Re-elect Lord John Browne Mgmt For For For Re-elect Antony Burgmans Mgmt For For For Elect Sir William Castell Mgmt For For For Re-elect Iain Conn Mgmt For For For Re-elect Erroll Davis Jr. Mgmt For For For Re-elect Douglas Flint Mgmt For For For Re-elect Byron Grote Mgmt For For For Re-elect Anthony Hayward Mgmt For For For Elect Andrew Inglis Mgmt For For For Re-elect DeAnne Julius Mgmt For For For Re-elect Tom McKillop Mgmt For For For Re-elect John Manzoni Mgmt For For For Re-elect Walter Massey Mgmt For For For Re-elect Ian Prosser Mgmt For For For Re-elect Peter Sutherland Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 E.U. Political Donations Mgmt For For For 6 TO AUTHORIZE THE USE OF Mgmt For For For ELECTRONIC COMMUNICATIONS 7 Authority to Repurchase Shares Mgmt For For For 8 TO GIVE AUTHORITY TO ALLOT Mgmt For For For SHARES UP TO A SPECIFIED AMOUNT 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Ronald Dietz Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Mayo Shattuck, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Finn Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Arrangements 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Stock Options 5 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Committee Report Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement ShrHoldr TNA NA 2 Right to Adjourn Meeting ShrHoldr TNA NA Carnival Corp. Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Micky Arison Mgmt For For For Re-elect Richard Capen Jr. Mgmt For For For Re-elect Robert Dickinson Mgmt For For For Re-elect Arnold Donald Mgmt For For For Re-elect Pier Foschi Mgmt For For For Re-elect Howard Frank Mgmt For For For Re-elect Richard Glasier Mgmt For For For Re-elect Baroness Hogg Mgmt For For For Re-elect Modesto Maidique Mgmt For For For Re-elect John Parker Mgmt For For For Re-elect Peter Ratcliffe Mgmt For For For Re-elect Stuart Subotnick Mgmt For For For Elect Laura Weil Mgmt For For For Re-elect Uzi Zucker Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Authority to Set Auditor's Fees Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 TO APPROVE THE DIRECTORS Mgmt For For For REMUNERATION REPORT OF CARNIVAL PLC. 6 TO APPROVE LIMITS ON THE Mgmt For For For AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. 7 TO APPROVE THE Mgmt For For For DISAPPLICATION OF PRE- EMPTION RIGHTS FOR CARNIVAL PLC. 8 Authority to Repurchase of Shares Mgmt For For For 9 TO APPROVE ELECTRONIC Mgmt For For For COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Dillon Mgmt For For For Elect Juan Gallardo Mgmt For For For Elect William Osborn Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For SEPARATE CEO & CHAIR 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For MAJORITY VOTE STANDARD Cendant Corp. Ticker Security ID: Meeting Date Meeting Status CD CUSIP9 151313103 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Silverman Mgmt For Withhold Against Elect Myra Biblowit Mgmt For Withhold Against Elect James Buckman Mgmt For Withhold Against Elect Leonard Coleman Mgmt For Withhold Against Elect Martin Edelman Mgmt For Withhold Against Elect George Herrera Mgmt For Withhold Against Elect Stephen Holmes Mgmt For Withhold Against Elect Louise Blouin MacBain Mgmt For Withhold Against Elect Cheryl Mills Mgmt For Withhold Against Elect Brian Mulroney Mgmt For Withhold Against Elect Robert Nederlander Mgmt For Withhold Against Elect Ronald L. Nelson Mgmt For Withhold Against Elect Robert Pittman Mgmt For Withhold Against Elect Pauline Richards Mgmt For Withhold Against Elect Sheli Rosenberg Mgmt For Withhold Against Elect Robert Smith Mgmt For Withhold Against Elect Ronald L. Nelson Mgmt For Withhold Against Elect Leonard Coleman Mgmt For Withhold Against Elect Martin Edelman Mgmt For Withhold Against Elect Sheli Rosenberg Mgmt For Withhold Against Elect F. Robert Salerno Mgmt For Withhold Against Elect Stender Sweeney Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 1-for-10 Reverse Stock Split Mgmt For For For 4 Company Name Change Mgmt For For For 5 Redesignate Common Stock Mgmt For For For 6 Decrease Authorized Common Mgmt For For For Stock 7 Shareholder Proposal Regarding ShrHoldr Against Against For Non-Employee Directors 8 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Agreements Chubb Corp. Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Zoe Baird Mgmt For For For Elect Sheila Burke Mgmt For For For Elect James Cash, Jr. Mgmt For For For Elect Joel Cohen Mgmt For For For Elect John Finnegan Mgmt For For For Elect Klaus Mangold Mgmt For Withhold Against Elect Sir David Scholey, CBE Mgmt For For For Elect Lawrence Small Mgmt For For For Elect Daniel Somers Mgmt For For For Elect Karen Williams Mgmt For For For Elect Alfred Zollar Mgmt For For For 2 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. 3 Majority Voting for the Election of Mgmt For For For Directors 4 TO VOTE ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Circuit City Inc Ticker Security ID: Meeting Date Meeting Status CC CUSIP9 172737108 06/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Feigin Mgmt For For For Elect Allen King Mgmt For For For Elect Carolyn Woo Mgmt For For For Elect James Hardymon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol Bartz Mgmt For For For Elect M. Michele Burns Mgmt For For For Elect Michael Capellas Mgmt For For For Elect Larry Carter Mgmt For For For Elect John Chambers Mgmt For For For Elect John Hennessy Mgmt For For For Elect Richard Kovacevich Mgmt For For For Elect Roderick McGeary Mgmt For For For Elect Steven West Mgmt For For For Elect Jerry Yang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay Disparity 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report Citigroup Inc Ticker Security ID: Meeting Date Meeting Status CPRK CUSIP9 172967101 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG. 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA. 3 ELECTION OF DIRECTOR: Mgmt For For For GEORGE DAVID. 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR. 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH. 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ. 7 ELECTION OF DIRECTOR: KLAUS Mgmt For For For KLEINFELD. 8 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS. 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY. 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS. 11 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLES PRINCE. 12 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN. 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN. 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS. 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Compensation 20 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 21 Shareholder Proposal Regarding an ShrHoldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHoldr Against Against For Stock Option Policy 23 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. 24 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting Coca Cola Enterprises Ticker Security ID: Meeting Date Meeting Status CCENP CUSIP9 191219104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Fayard Mgmt For For For Elect Marvin Herb Mgmt For For For Elect L. Phillip Humann Mgmt For For For Elect Paula Reynolds Mgmt For For For 2 FOR THE APPROVAL OF THE Mgmt For For For 2 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Compensation Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Cisneros Mgmt For For For Elect Robert Donato Mgmt For For For Elect Harley Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL Cusip 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Donald J. Carty Mgmt For For For Elect Director Michael S. Dell Mgmt For For For Elect Director William H. Gray, III Mgmt For For For Elect Director Sallie L. Krawcheck Mgmt For For For Elect Director Alan (A.G.) Lafley Mgmt For For For Elect Director Judy C. Lewent Mgmt For For For Elect Director Klaus S. Luft Mgmt For For For Elect Director Alex J. Mandl Mgmt For For For Elect Director Michael A. Miles Mgmt For For For Elect Director Samuel A. Nunn, Jr. Mgmt For For For Elect Director Kevin B. Rollins Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Adopt ILO-Based Code of Conduct ShrHldr Against Against For 4 Compensation Company Specific ShrHldr Against Against For Declaration of Dividend Du Pont EI De Nemours Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For Elect Robert Brown Mgmt For For For Elect Bertrand Collomb Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect John Dillon Mgmt For For For Elect Eleuthère Du Pont Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Masahisa Naitoh Mgmt For For For Elect Sean O'Keefe Mgmt For For For Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON DUPONT EQUITY AND Mgmt For For For INCENTIVE PLAN 4 ON GENETICALLY MODIFIED ShrHoldr Against Against For FOOD 5 ON PLANT CLOSURE ShrHoldr Against Against For 6 ON REPORT ON PFOA ShrHoldr Against Against For 7 ON COSTS ShrHoldr Against Against For 8 ON GLOBAL WARMING ShrHoldr Against Against For 9 ON CHEMICAL FACILITY ShrHoldr Against Against For SECURITY E Trade Financial Corp. Ticker Security ID: Meeting Date Meeting Status ETFC CUSIP9 269246104 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Fisher Mgmt For For For Elect George Hayter Mgmt For For For Elect R. Jarrett Lilien Mgmt For For For Elect Donna Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Robert Smith Mgmt For For For Elect Thomas Sutton Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 2007 Performance Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. Entergy Corp. Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: M.S. Mgmt For For For BATEMAN 2 ELECTION OF DIRECTOR: W.F. Mgmt For For For BLOUNT 3 ELECTION OF DIRECTOR: S.D. Mgmt For For For DEBREE 4 ELECTION OF DIRECTOR: G.W. Mgmt For For For EDWARDS 5 ELECTION OF DIRECTOR: A.M. Mgmt For For For HERMAN 6 ELECTION OF DIRECTOR: D.C. Mgmt For For For HINTZ 7 ELECTION OF DIRECTOR: J.W. Mgmt For For For LEONARD 8 ELECTION OF DIRECTOR: S.L. Mgmt For For For LEVENICK 9 ELECTION OF DIRECTOR: J.R. Mgmt For For For NICHOLS 10 ELECTION OF DIRECTOR: W.A. Mgmt For For For PERCY, II 11 ELECTION OF DIRECTOR: W.J. Mgmt For For For TAUZIN 12 ELECTION OF DIRECTOR: S.V. Mgmt For For For WILKINSON 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO POLITICAL CONTRIBUTION POLICY. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LIMITATIONS ON MANAGEMENT COMPENSATION. Federated Department Stores Inc Ticker Security ID: Meeting Date Meeting Status FD CUSIP9 31410H101 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sara Levinson Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Joseph Pichler Mgmt For For For Elect Joyce Roche Mgmt For For For Elect Karl von der Heyden Mgmt For For For Elect Craig Weatherup Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Certificate of Mgmt For For For Incorporation 4 TO APPROVE FEDERATED S Mgmt For For For 1, AS AMENDED. 5 Director Deferred Compensation Mgmt For For For Plan Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the Certificate of Mgmt For For For Incorporation 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For General Mills Inc Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/25/2006 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Danos Mgmt For TNA NA Elect William Esrey Mgmt For TNA NA Elect Raymond Gilmartin Mgmt For TNA NA Elect Judith Hope Mgmt For TNA NA Elect Heidi Miller Mgmt For TNA NA Elect Hilda Ochoa-Brillembourg Mgmt For TNA NA Elect Steve Odland Mgmt For TNA NA Elect Kendall Powell Mgmt For TNA NA Elect Michael Rose Mgmt For TNA NA Elect Robert Ryan Mgmt For TNA NA Elect Stephen Sanger Mgmt For TNA NA Elect A. Michael Spence Mgmt For TNA NA Elect Dorothy Terrell Mgmt For TNA NA 2 Ratification of Auditor Mgmt For TNA NA 3 ADOPT THE 2006 Mgmt For TNA NA COMPENSATION PLAN FOR NON- EMPLOYEE DIRECTORS. 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against TNA LABELING OF GENETICALLY ENGINEERED FOOD PRODUCTS. Genworth Financial Inc Ticker Security ID: Meeting Date Meeting Status GNW CUSIP9 37247D106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Borelli Mgmt For For For Elect Michael Fraizer Mgmt For For For Elect Nancy Karch Mgmt For For For Elect J. Robert Kerrey Mgmt For For For Elect Saiyid Naqvi Mgmt For For For Elect James Parke Mgmt For For For Elect James Riepe Mgmt For For For Elect Barrett Toan Mgmt For For For Elect Thomas Wheeler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Brady Mgmt For For For Elect J. Barclay Collins II Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Frank Olson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For Declassification of the Board Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For H. BATCHELDER 2 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS S. BLAKE 3 ELECTION OF DIRECTOR: Mgmt For Against Against GREGORY D. BRENNEMAN 4 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. CLENDENIN 5 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 6 ELECTION OF DIRECTOR: Mgmt For Against Against MILLEDGE A. HART, III 7 ELECTION OF DIRECTOR: Mgmt For Against Against BONNIE G. HILL 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: HELEN Mgmt For For For JOHNSON-LEIPOLD 10 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE R. JOHNSTON 11 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH G. LANGONE 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING POISON PILL IMPLEMENTATION 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE OFFICER COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING MANAGEMENT BONUSES 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING RETIREMENT BENEFITS 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EQUITY COMPENSATION 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR PERFORMANCE 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP 21 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHAIRMAN AND CEO International Business Machine Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For Withhold Against Elect Kenneth Chenault Mgmt For Withhold Against Elect Jürgen Dormann Mgmt For Withhold Against Elect Michael Eskew Mgmt For Withhold Against Elect Shirley Jackson Mgmt For Withhold Against Elect Minoru Makihara Mgmt For Withhold Against Elect Lucio Noto Mgmt For Withhold Against Elect James Owens Mgmt For Withhold Against Elect Samuel Palmisano Mgmt For Withhold Against Elect Joan Spero Mgmt For Withhold Against Elect Sidney Taurel Mgmt For Withhold Against Elect Lorenzo Zambrano Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirement - Merger 4 Elimination of Supermajority Mgmt For For For Requirement 5 Elimination of Supermajority Mgmt For For For Requirement 6 Elimination of Supermajority Mgmt For For For Requirement 7 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For CUMULATIVE VOTING 8 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For PENSION AND RETIREMENT MEDICAL 9 STOCKHOLDER PROPOSAL ON: ShrHoldr Against For Against EXECUTIVE COMPENSATION 10 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For OFFSHORING 11 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For MAJORITY VOTING FOR DIRECTORS Lennar Corp. Ticker Security ID: Meeting Date Meeting Status LEN CUSIP9 526057104 03/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bolotin Mgmt For For For Elect R. Kirk Landon Mgmt For For For Elect Donna E. Shalala Mgmt For For For 2 2007 Equity Incentive Plan Mgmt For For For 3 2007 Incentive Compensation Plan Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For Withhold Against Elect Nolan Archibald Mgmt For Withhold Against Elect Marcus Bennett Mgmt For Withhold Against Elect James Ellis, Jr. Mgmt For Withhold Against Elect Gwendolyn King Mgmt For Withhold Against Elect James Loy Mgmt For Withhold Against Elect Douglas McCorkindale Mgmt For Withhold Against Elect Eugene Murphy Mgmt For Withhold Against Elect Joseph Ralston Mgmt For Withhold Against Elect Frank Savage Mgmt For Withhold Against Elect James Schneider Mgmt For Withhold Against Elect Anne Stevens Mgmt For Withhold Against Elect Robert Stevens Mgmt For Withhold Against Elect James Ukropina Mgmt For Withhold Against Elect Douglas Yearley Mgmt For Withhold Against 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 4 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Weapons Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status LTR CUSIP9 540424207 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Berman Mgmt For For For Elect Joseph Bower Mgmt For For For Elect Charles Diker Mgmt For For For Elect Paul Fribourg Mgmt For For For Elect Walter Harris Mgmt For Withhold Against Elect Philip Laskawy Mgmt For For For Elect Gloria Scott Mgmt For For For Elect Andrew Tisch Mgmt For For For Elect James Tisch Mgmt For For For Elect Jonathan Tisch Mgmt For For For 2 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 3 Amendment to the Incentive Mgmt For For For Compensation Plan 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Production, Promotion and Marketing of Tobacco Products Loews Corp. Ticker Security ID: Meeting Date Meeting Status Cusip 540424207 08/03/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase Authorized Common Stock Mgmt For For For 2 Adjust Par Value of Common Stock Mgmt For For For Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES R. LEE 3 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: DENNIS H. REILLEY 4 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: JOHN W. SNOW 5 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: THOMAS J. USHER 6 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. 7 APPROVAL OF 2007 INCENTIVE Mgmt For For For COMPENSATION PLAN. 8 Elimination of Supermajority Vote Mgmt For For For Provision 9 Increase Authorized Shares Mgmt For For For Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Barker, Jr. Mgmt For For For Elect David Snow, Jr. Mgmt For For For 2 Election of Directors Mgmt For For For 3 TO APPROVE THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For MGIC Invt Corp. Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect James Abbott Mgmt For For For Elect Thomas Hagerty Mgmt For For For Elect Michael Lehman Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Molson Coors Brewing Company Ticker Security ID: Meeting Date Meeting Status TAPA CUSIP9 60871R209 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cleghorn Mgmt For Withhold Against Elect Charles M. Herington Mgmt For Withhold Against Elect David O'Brien Mgmt For Withhold Against Motorola Inc Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Zander Mgmt For TNA NA Elect David Dorman Mgmt For TNA NA Elect Judy Lewent Mgmt For TNA NA Elect Thomas Meredith Mgmt For TNA NA Elect Nicholas Negroponte Mgmt For TNA NA Elect Samuel Scott III Mgmt For TNA NA Elect Ron Sommer Mgmt For TNA NA Elect James Stengel Mgmt For TNA NA Elect Douglas Warner III Mgmt For TNA NA Elect John White Mgmt For TNA NA Elect Miles White Mgmt For TNA NA 2 APPROVAL OF AMENDMENT TO Mgmt For TNA NA THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 3 SHAREHOLDER PROPOSAL RE: ShrHoldr Against TNA NA SHAREHOLDER VOTE ON EXECUTIVE PAY 4 SHAREHOLDER PROPOSAL RE: ShrHoldr Against TNA NA RECOUP UNEARNED MANAGEMENT BONUSES Motorola Inc Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl Icahn ShrHoldr For NA Elect Edward Zander ShrHoldr For NA Elect David Dorman ShrHoldr For NA Elect Judy Lewent ShrHoldr For NA Elect Thomas Meredith ShrHoldr For NA Elect Nicholas Negroponte ShrHoldr For NA Elect Samuel Scott III ShrHoldr For NA Elect Ron Sommer ShrHoldr For NA Elect James Stengel ShrHoldr For NA Elect Douglas Warner III ShrHoldr For NA Elect Miles White ShrHoldr For NA 2 APPROVAL OF AMENDMENT TO ShrHoldr For NA THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 3 SHAREHOLDER PROPOSAL RE: ShrHoldr For NA SHAREHOLDER VOTE ON EXECUTIVE PAY 4 SHAREHOLDER PROPOSAL RE: ShrHoldr For NA RECOUP UNEARNED MANAGEMENT BONUSES Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP9 651290108 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Trice Mgmt For For For Elect David Schaible Mgmt For For For Elect Howard Newman Mgmt For For For Elect Thomas Ricks Mgmt For For For Elect Charles Shultz Mgmt For For For Elect Dennis Hendrix Mgmt For For For Elect Philip Burguieres Mgmt For For For Elect John Kemp III Mgmt For For For Elect J. Michael Lacey Mgmt For For For Elect Joseph Netherland Mgmt For For For Elect J. Terry Strange Mgmt For For For Elect Pamela Gardner Mgmt For For For Elect Juanita Romans Mgmt For Withhold Against 2 APPROVAL OF NEWFIELD Mgmt For For For EXPLORATION COMPANY 2007 OMNIBUS STOCK PLAN 3 Amendment to the 2000 Non- Mgmt For Against Against Employee Director Restricted Stock Plan 4 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Kohlhepp Mgmt For For For Elect Giulio Mazzalupi Mgmt For For For Elect Klaus-Peter Muller Mgmt For For For Elect Markos I. Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE ELECTION OF DIRECTORS. Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Ausiello Mgmt For Withhold Against Elect Michael Brown Mgmt For Withhold Against Elect M. Anthony Burns Mgmt For Withhold Against Elect Robert Burt Mgmt For Withhold Against Elect W. Don Cornwell Mgmt For Withhold Against Elect William Gray III Mgmt For Withhold Against Elect Constance Horner Mgmt For Withhold Against Elect William Howell Mgmt For Withhold Against Elect Jeffrey Kindler Mgmt For Withhold Against Elect George Lorch Mgmt For Withhold Against Elect Dana Mead Mgmt For Withhold Against Elect William Steere, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CUMULATIVE VOTING. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Experimentation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Laboratory Animals 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Andrews Mgmt For For For Elect Leslie Biller Mgmt For For For Elect David Coulter Mgmt For For For Elect C. Lee Cox Mgmt For For For Elect Peter Darbee Mgmt For For For Elect Maryellen Herringer Mgmt For For For Elect Richard Meserve Mgmt For For For Elect Mary Metz Mgmt For For For Elect Barbara Rambo Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS 4 CUMULATIVE VOTING ShrHoldr Against Against For Prudential Financial Inc Ticker Security ID: Meeting Date Meeting Status PFA CUSIP9 744320102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederic Becker Mgmt For For For Elect Gordon Bethune Mgmt For For For Elect Gaston Caperton Mgmt For For For Elect Gilbert Casellas Mgmt For For For Elect James Cullen Mgmt For For For Elect William Gray, III Mgmt For For For Elect Jon Hanson Mgmt For For For Elect Constance Horner Mgmt For For For Elect Karl Krapek Mgmt For For For Elect Christine Poon Mgmt For For For Elect Arthur Ryan Mgmt For For For Elect James Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Qualcomm Inc Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For Withhold Against Elect Raymond Dittamore Mgmt For Withhold Against Elect Irwin Mark Jacobs Mgmt For Withhold Against Elect Sherry Lansing Mgmt For Withhold Against Elect Peter Sacerdote Mgmt For Withhold Against Elect Marc Stern Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Qwest Communications International Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. NOTEBAERT 2 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 3 ELECTION OF DIRECTOR: Mgmt For For For CHARLES L. BIGGS 4 ELECTION OF DIRECTOR: K. Mgmt For For For DANE BROOKSHER 5 ELECTION OF DIRECTOR: PETER Mgmt For For For S. HELLMAN 6 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID HOOVER 7 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. MARTIN 8 ELECTION OF DIRECTOR: Mgmt For For For CAROLINE MATTHEWS 9 ELECTION OF DIRECTOR: Mgmt For For For WAYNE W. MURDY 10 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. POPOFF 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. UNRUH 12 ELECTION OF DIRECTOR: Mgmt For For For ANTHONY WELTERS 13 Ratification of Auditor Mgmt For For For 14 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED EQUITY INCENTIVE PLAN 15 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 17 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Executive Pension and SERP Benefits 18 Shareholder Proposal Regarding ShrHoldr Against Against For Separating the Roles of Chairman and CEO Rohm & Haas Company Ticker Security ID: Meeting Date Meeting Status ROHMP CUSIP9 775371107 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: W.J. Mgmt For For For AVERY 2 ELECTION OF DIRECTOR: R.L. Mgmt For For For GUPTA 3 ELECTION OF DIRECTOR: D.W. Mgmt For For For HAAS 4 ELECTION OF DIRECTOR: T.W. Mgmt For For For HAAS 5 ELECTION OF DIRECTOR: R.L. Mgmt For For For KEYSER 6 ELECTION OF DIRECTOR: R.J. Mgmt For For For MILLS 7 ELECTION OF DIRECTOR: S.O. Mgmt For For For MOOSE 8 ELECTION OF DIRECTOR: G.S. Mgmt For For For OMENN 9 ELECTION OF DIRECTOR: G.L. Mgmt For For For ROGERS 10 ELECTION OF DIRECTOR: R.H. Mgmt For For For SCHMITZ 11 ELECTION OF DIRECTOR: G.M. Mgmt For For For WHITESIDES 12 ELECTION OF DIRECTOR: M.C. Mgmt For For For WHITTINGTON 13 Ratification of Auditor Mgmt For For For SLM Corp. Ticker Security ID: Meeting Date Meeting Status SLMPRA CUSIP9 78442P106 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Bates Mgmt For For For Elect Charles Daley Mgmt For For For Elect William Diefenderfer III Mgmt For For For Elect Thomas Fitzpatrick Mgmt For For For Elect Diane Gilleland Mgmt For For For Elect Earl Goode Mgmt For For For Elect Ronald Hunt Mgmt For For For Elect Benjamin Lambert III Mgmt For For For Elect Albert Lord Mgmt For For For Elect Barry Munitz Mgmt For For For Elect A. Alexander Porter, Jr. Mgmt For For For Elect Wolfgang Schoellkopf Mgmt For For For Elect Steven Shapiro Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status FONPR CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: KEITH Mgmt For Against Against J. BANE 2 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT R. BENNETT 3 ELECTION OF DIRECTOR: Mgmt For Against Against GORDON M. BETHUNE 4 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK M. DRENDEL 5 ELECTION OF DIRECTOR: GARY Mgmt For Against Against D. FORSEE 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against H. HANCE, JR. 7 ELECTION OF DIRECTOR: V. Mgmt For Against Against JANET HILL 8 ELECTION OF DIRECTOR: IRVINE Mgmt For Against Against O. HOCKADAY, JR. 9 ELECTION OF DIRECTOR: LINDA Mgmt For Against Against KOCH LORIMER 10 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM H. SWANSON 11 Ratification of Auditor Mgmt For For For 12 TO APPROVE THE 2007 Mgmt For For For OMNIBUS INCENTIVE PLAN. 13 Shareholder Proposal Regarding ShrHoldr Against Against For Say-On-Pay Advisory Vote Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Blair Mgmt For For For Elect Edward Breen Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect H. Carl McCall Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reverse Stock Split Mgmt For For For 2 Amendment to Bylaws Mgmt For For For US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victoria Buyniski Gluckman Mgmt For For For Elect Arthur Collins, Jr. Mgmt For For For Elect Olivia F. Kirtley Mgmt For For For Elect Jerry Levin Mgmt For For For Elect Richard Reiten Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE U.S. Mgmt For For For BANCORP 2007 STOCK INCENTIVE PLAN. 4 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Annual Ratification of Executive Compensation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Policy to Limit Benefits Provided Under the SERP Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. BARKER 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 3 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 5 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 6 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 9 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 10 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 11 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER V. SHIPLEY 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 14 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. STOREY 16 Ratification of Auditor Mgmt For For For 17 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 18 SHAREHOLDER APPROVAL OF ShrHoldr Against Against For FUTURE SEVERANCE AGREEMENTS 19 COMPENSATION CONSULTANT ShrHoldr Against For Against DISCLOSURE 20 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against For Against COMPENSATION 21 LIMIT SERVICE ON OUTSIDE ShrHoldr Against Against For BOARDS 22 SHAREHOLDER APPROVAL OF ShrHoldr Against For Against FUTURE POISON PILL 23 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 98310W108 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Mulroney Mgmt For Withhold Against Elect Michael Wargotz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Classic Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
